ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2010-08-10_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
            (BELGIQUE c. SUISSE)


        ORDONNANCE DU 10 AOU
                           | T 2010




               2010
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


          ORDER OF 10 AUGUST 2010

                    Mode officiel de citation :
   Compétence judiciaire et exécution des décisions en matière
          civile et commerciale (Belgique c. Suisse),
    ordonnance du 10 août 2010, C.I.J. Recueil 2010, p. 628




                        Official citation :
       Jurisdiction and Enforcement of Judgments in Civil
       and Commercial Matters (Belgium v. Switzerland),
      Order of 10 August 2010, I.C.J. Reports 2010, p. 628




                                         No de vente :
SN 0074-4441
BN 978-92-1-071108-1
                                         Sales number    998

                                  10 AOU
                                       | T 2010

                                 ORDONNANCE




COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
         (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
      (BELGIUM v. SWITZERLAND)




                                 10 AUGUST 2010

                                    ORDER

               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2010

                                10 août 2010


    COMPE
        u TENCE JUDICIAIRE ET EXE u CUTION
      DES DEu CISIONS EN MATIE
                             v RE CIVILE
               ET COMMERCIALE
                         (BELGIQUE c. SUISSE)




                             ORDONNANCE


    Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
 icle 44 de son Règlement,
   Vu l’ordonnance du 4 février 2010, par laquelle la Cour a fixé au
23 août 2010 et au 25 avril 2011, respectivement, les dates d’expiration
des délais pour le dépôt du mémoire du Royaume de Belgique et du
contre-mémoire de la Confédération suisse ;
   Considérant que, par une lettre datée du 2 août 2010 et remise au
Greffe le même jour, S. Exc. M. Haesendonck, désigné comme coagent
par le Royaume de Belgique, a prié la Cour, pour les raisons exposées
dans ladite lettre, de bien vouloir accorder à son gouvernement un délai
supplémentaire de cinq mois pour le dépôt du mémoire ; et considérant
que, dès réception de cette lettre, le greffier en a fait tenir copie à l’agent
de la Confédération suisse ;
   Considérant que, par une lettre datée du 6 août 2010 et reçue au Greffe
 e même jour par télécopie, l’agent de la Confédération suisse a indiqué
que son gouvernement considérait que les raisons invoquées par le
Royaume de Belgique ne justifiaient pas la prorogation du délai fixé pour
 e dépôt du mémoire, mais que, néanmoins, il ne s’opposait pas à ce que
 e Royaume de Belgique, s’il l’estimait nécessaire, dispose d’un délai sup-
plémentaire d’un mois pour le dépôt du mémoire ;

4

    Compte tenu des vues des Parties et des circonstances de l’espèce,

  Reporte au 23 novembre 2010 la date d’expiration du délai pour le
dépôt du mémoire du Royaume de Belgique ;
  Reporte au 24 octobre 2011 la date d’expiration du délai pour le dépôt
du contre-mémoire de la Confédération suisse ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le dix août deux mille dix, en trois exemplaires, dont
 ’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement du Royaume de Belgique et au Gou-
vernement de la Confédération suisse.

                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071108-1

